Exhibit 10.2
Renewal Addendum to
Buffalo Wild Wings® Franchise Agreement
This Addendum is appended to, and made a part of, the Buffalo Wild Wings®
Franchise Agreement dated July 29th, 2010 (the “Agreement”) between BUFFALO WILD
WINGS INTERNATIONAL, INC. (“we” or “us”), ANKER, INC. (“you”), and T. Michael
Ansley (“Guarantor”). Capitalized terms not defined in this Addendum have the
meanings given to them in the Agreement. In the event of any conflict between
the terms of this Addendum and those in the Agreement, the terms of this
Addendum shall control.
RECITALS

A.  
We and you executed a franchise agreement dated October 10, 2000, as amended
April 25, 2007, and the Exhibits, Addendums and other documents related thereto
(collectively, the “Old Agreement”), pursuant to which we granted you the right
to operate a Buffalo Wild Wings restaurant in Fenton, Michigan (the
“Restaurant”).
  B.  
The initial term under the Old Agreement was for 10 years, which expires
October 10, 2010. You have the right under the Old Agreement to renew the
franchise we granted you for 1 term of 10 years.
  C.  
Your right to renew the franchise for the Restaurant is subject to several
conditions, including, but not limited to, (i) your execution of our current
standard form of franchise agreement; (ii) you performing a full remodel of the
Restaurant by August 31, 2011, and (iii) your execution of a general release, in
a form prescribed by us, of any claims against us, and our affiliates, and our
respective officers, directors, agents, employees and shareholders.
  D.  
We have agreed to renew your Franchise for one ten-year renewal term, and the
parties are executing the Agreement to implement such renewal.
  E.  
The parties desire to amend the Agreement to reflect the foregoing
circumstances.

In consideration of the foregoing and the mutual covenants and reliance of the
parties, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
AGREEMENT

1.  
Renewal Franchise Agreement. By executing the Agreement and this Addendum, the
parties are renewing the franchise for the Restaurant for a ten-year renewal
term and replacing the Old Agreement. Except as expressly provided in the
Agreement and this Addendum, the provisions under the Old Agreement, and any
rights and obligations thereunder, shall terminate as of the Effective Date, and
the relationship between you and us related to the operation of the Restaurant
will be governed solely by the Agreement, this Addendum, and other documents
executed in connection with the Agreement and this Addendum. Notwithstanding the
foregoing, we, you and the Guarantors must fully comply with any and all
obligations that arose out of the Old Agreement prior to the Effective Date and
which are not released pursuant to paragraph 5 below.

 

 



--------------------------------------------------------------------------------



 



2.  
Term. The first sentence of Section 4.A of the Agreement is amended and replaced
with the following:
     
“The initial term of the 2010 Franchise Agreement shall expire on April 30,
2021, unless this Agreement is sooner terminated in accordance with
Paragraph 13.”
  3.  
Renewal Term and Conditions of Renewal. Section 4.B of the Agreement is deleted.
  4.  
Lease. The third paragraph of Section 5.A of the Agreement is deleted and
replaced with the following:
     
“In the event that you plan to enter into a new lease for the Restaurant
premises, you and your landlord must sign the Lease Addendum attached as
Appendix C. We recommend you submit the Lease Addendum to the landlord at the
beginning of your lease review and negotiation, although the terms of the Lease
Addendum may not be negotiated without our prior approval. If the landlord
requires us to negotiate the Lease Addendum, we reserve the right to charge you
a fee, which will not exceed our actual costs associated with the negotiation.
You must provide us a copy of the executed lease and Lease Addendum within
5 days of its execution. We have no responsibility for the lease; it is your
sole responsibility to evaluate, negotiate and enter into the lease for the
Restaurant premises.”
  5.  
Release. You and the Guarantor, on behalf of themselves, and all others claiming
by, through or under them, hereby release and discharge, and agree to indemnify
and defend, us, our parent corporation, Buffalo Wild Wings, Inc., and our
affiliates, and each of their respective past and present shareholders,
officers, directors, employees, agents, insurers, attorneys, successors and
assigns (the “Released Parties”), from any and all claims, causes of action,
obligations and liabilities (collectively “Claims”) which you and/or the
Guarantor now have, ever had, or may hereafter have against the Released
Parties, or any one of them, arising out of, based upon, or relating to: (i) the
Old Agreement; (ii) the offer and sale of a franchise for the Restaurant to
them; (iii) the furnishing of any products or services to them by any of the
Released Parties; (iv) any actions taken by any of the Released Parties under or
in relation to the Old Agreement; (v) the expiration or renewal of the Old
Agreement; or (vi) the relationship among the parties arising out of the Old
Agreement. The foregoing release includes all such Claims whether known or
unknown, or anticipated or unanticipated. You and the Guarantor represent to us
that no Claim that is a subject of the above release, in whole or in part, has
been assigned to any party that will not be bound by the release. You and the
Guarantor covenant not to sue, or bring (or assist, encourage, or finance the
bringing by any person not a party to the Agreement or this Addendum) any legal
action or suits against the Released Parties for any Claim that is a subject of
the above release.
  6.  
Remodel. You represent to us that you will complete a remodel to bring the
Restaurant up to now-current standards by August 31, 2011.
  7.  
Effect. Except as specifically amended by this Addendum, the Franchise Agreement
will be construed and enforced in accordance with its terms.
  8.  
Effective Date. This Addendum is effective as of the date of the Franchise
Agreement and will terminate upon the termination of the Franchise Agreement.



 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed the foregoing Addendum as of the
Effective Date.

                          FRANCHISEE:       US:
 
                        ANKER, INC.       BUFFALO WILD WINGS INTERNATIONAL, INC.
   
 
                        Date:   7/27/2010       Date:   7/29/10    
 
                        By:   AMC Wings, Inc.       /s/ Sally J. Smith          
           
 
  Its:   Sole Shareholder of Anker, Inc.       By:   Sally J. Smith    
 
                       
 
                  Its: President & CEO     /s/ T. Michael Ansley                
                  By:   Diversified Restaurant Holdings, Inc.                  
  As Sole Shareholder of AMC Wings, Inc.                
 
  Its:   President & CEO, T. Michael Ansley                

 

 